DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
In the response filed on 5/4/2021, first of all, Applicant’s election without traverse of group I with species of vp80 in the reply filed on is acknowledged. Accordingly, claims 2-5, 7-12, 14-15, 17-18, 20 and 27 are considered within the scope of vp80. 
However, Applicants argue that the group II fall within the group I that ae related to a methods of producing a biopharmaceutical product with the baculovirus, where the genome of the baculovirus is deficient for p6.9 gene or wherein the p6.9 gene is inactivated either alone or in combination with the genes, such as p80.  As such Applicant requests the rejoinder of the claim of group II with group I as there is not undue burden search a baculovirus comprising the inactivation o the p6.9 gene in combination with other genes, such as the p80, vp1054 and/or vp39 genes are also inactivated, which claims are 6, 13, 16, 19 and 28. 
Applicants’ argument has been respectfully considered, however, it is not found persuasive as the other genes inactivation is cited as only optional for the elected invention of group I. 
However, if the vp6.9 gene mutation is unique and therefore the other gene mutation on top of vp6.9 mutation will be reconsidered as a rejoinder practice upon the allowance. 
Claims 2-5, 7-12, 14-15, 17-18, 20 and 27 are considered within the scope of vp80. Are considered. 
Claims 6, 16, 21-26 and 28 are withdrawn from consideration.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statement (IDS) submitted on 08/27/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
The term "derived" in claims 8, 14, 20, is a relative term which renders the claim indefinite.  The term "derived" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicants are suggested to amend claims under the rejection in order to overcome the rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904.  The examiner can normally be reached on M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/             Primary Examiner, Art Unit 1648